 

Exhibit 10.1

 

EXECUTION COPY

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (the “Agreement”) is entered into October 22, 2018, by
and among One Horizon Group, Inc., a Delaware corporation (“OHGI”), Browning
Productions & Entertainment, Inc., a Florida corporation (the “Company”), and
William J. Browning (“WJB”), the owner of all of the outstanding shares of the
Company (“Shareholder”), upon the following premises:

 

Preliminary Statement

 

OHGI is a publicly traded corporation whose shares of common stock, par value
$0.0001 per share (“OHGI Common Stock”), are listed on the NASDAQ Capital Market
(“NASDAQ”) and registered under Section 12(b) of the Securities Exchange Act of
1934, as amended (“Exchange Act”).

 

The Shareholder owns 100% of the shares of the common stock of the Company (the
“Company Shares”), representing all of the outstanding shares of capital stock
of the Company.

  

OHGI desires to acquire 51% of the Company Shares (the “Control Shares”) from
the Shareholder in exchange for (i) shares of OHGI Common Stock computed and
delivered in accordance with the provisions of Section 5.02 of this Agreement
(“Exchange Shares”), (ii) $10,000 in cash (the “Cash Compensation”) and (iii)
300,000 shares of OHGI Common Stock (the “Additional Compensation Shares,”
collectively, the “OHGI Consideration”). The Shareholder is willing to exchange
his Control Shares for the OHGI Consideration, on the terms and subject to the
conditions set forth herein (“Exchange”).

 

OHGI and the Shareholder entered into a non-binding term sheet on May 10, 2018
with respect to the proposed Exchange pursuant to and upon the execution of
which OHGI issued to the Shareholder 35,000 shares of OHGI Common Stock and paid
to the Shareholder $10,000 in cash.

 

The board of directors of OHGI (the “OHGI Board”) and the Company (the “Company
Board”) have determined that the transaction contemplated hereby is desirable
and in the best interests of their respective stockholders. This Agreement is
being entered into for the purpose of setting forth the terms and conditions of
the proposed Exchange.

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

 

 

 

ARTICLE I

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY AND THE SHAREHOLDER

 

As an inducement to the consummation of the Exchange, the Company and
Shareholder (collectively, the “Company Parties”), jointly and severally,
represent and warrant that, except as set forth in the schedules of exceptions
to the representations of the Company Parties annexed hereto (“Company
Disclosure Schedules”), as of the date hereof and the Closing Date (as defined
in Section 4.02 hereof):

 

1.01 Organization and Qualification.

 

(a) The Company is duly incorporated, validly existing, and in good standing
under the laws of Florida and has the corporate power and is duly authorized
under all applicable laws, regulations, ordinances and orders of public
authorities, to carry on its business in all material respects as it is now
being conducted. The Company is not qualified to do business in any jurisdiction
other than Florida. To the knowledge of the Company, no proceeding has been
instituted in any jurisdiction revoking, limiting or curtailing or seeking to
revoke, limit or curtail the power and authority or qualification of the Company
within such jurisdiction.

 

(b) The Company has delivered to OHGI complete and correct copies of the
Articles of Incorporation and by-laws of the Company, each as amended as of the
date hereof (collectively, the “Company Charter Documents”). The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of Company Charter
Documents.  The Company has taken all actions required by law, the Company
Charter Documents, or otherwise to authorize the execution and delivery of this
Agreement.

 

1.02 Power and Authority. The Company has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.

 

1.03 Authorization of Agreement; Due Execution and Delivery; Binding Agreement.
The execution, delivery and performance of this Agreement by the Company, and
the consummation of the transactions contemplated hereby, have been duly
authorized by the Company Board and no further corporate action is required, and
the Company Board has recommended that the Shareholder accept the Exchange. This
Agreement has been duly executed and delivered on behalf of the Company. This
Agreement constitutes a valid and binding obligation of the Company and the
Shareholder, enforceable in accordance with its terms, except that such
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors rights generally, and to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

1.04 No Conflict.  The execution of this Agreement and the consummation of the
transactions contemplated by this Agreement (i) will not violate any provision
of the Company Charter Documents; (ii) will not, with or without notice, lapse
of time or both, result in the breach of any term or provision of, constitute a
default under, or terminate, accelerate or modify the terms of any indenture,
mortgage, deed of trust, or other material agreement, or instrument to which the
Company is a party or to which any of its assets, properties or operations are
subject; (iii) violate any provision of law, statute, rule, regulation or
executive order to which the Company is subject; or (iv) violate any judgment,
order, writ or decree of any court applicable to the Company.

 

 2 

 

 

1.05 Company Capital Stock. As of the date hereof all of the outstanding capital
stock of the Company is owned by the Shareholder. The only shares of capital
stock of the Company that are outstanding are common shares. All of the Company
Shares have been duly authorized, validly issued and are fully paid and
non-assessable. None of the Company Shares were issued in violation of the
preemptive or other rights of the Shareholder or other person or entity.

 

1.06 Derivative Securities.  There are no existing options, warrants, calls, or
commitments of any character giving any person or entity the right to acquire
shares of the Company’s capital stock.

 

1.07 Financial Statements.

 

(a) The Company has made available to OHGI such financial statements and related
information as OHGI has requested, including, without limitation, correct and
complete copies of (i) an audited balance sheet of the Company as of December
31, 2017 (the “Year End Balance Sheet”), and the related audited statements of
operations, shareholder’ equity and cash flows for the fiscal year ended
December 31, 2017 (collectively with the Year End Balance Sheet, the “Annual
Financial Statements”), together with the notes to such statements, and the
unaudited consolidated balance sheets of the Company as of June 30, 2018 (the
“Interim Balance Sheet”), and the related unaudited consolidated statements of
operations and cash flows for the six (6) months ended June 30, 2018 and 2017,
together with the notes to such statements (collectively with the Interim
Balance Sheet, the “Interim Financial Statements,” and together with the Annual
Financial Statements, the “Financial Statements”).

 

(b) The Financial Statements (including any related notes thereto) were derived
from the books and records of the Company and fairly present in all material
respects the financial position of the Company at the date thereof and the
results of its operations and cash flows for the periods indicated. As of the
date of the Interim Balance Sheet, except as and to the extent reflected or
reserved against therein, the Company had no liabilities or obligations
(absolute or contingent) which should be reflected in the balance sheets of the
Company or the notes thereto prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, and all assets reflected
therein are properly reported and present fairly the value of the assets of the
Company, in accordance with GAAP. All of the Company’s assets and all
transactions consummated by the Company are recorded in the books and records of
the Company and reflected in the Financial Statements, and, except as set forth
in the Company Disclosure Schedules or the Financial Statements or the notes
thereto, the Company has no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise other than as incurred in the ordinary course
of business after June30, 2018.

  

(c) The Company has duly and punctually paid all governmental fees and taxes
which it has become liable to pay and has duly allowed for all taxes reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and Company has made
any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.

 

 3 

 

 

(d) The books and records, financial and otherwise, of the Company are in all
material aspects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved.

 

Section 1.08 Absence of Certain Changes or Events. Since June 30, 2018 (the
“Cut-Off Date”):

 

(a) There has not been (i) any material adverse change in the business,
operations, properties, assets or condition of the Company, or (ii) any damage,
destruction or loss suffered by the Company (whether or not covered by
insurance), materially and adversely affecting the business, operations,
properties, assets or condition of the Company.

 

(b) The Company has not (i) amended the Company Charter Documents; (ii) declared
or made, or agreed to declare or make any payment of dividends or distributions
of any assets of any kind whatsoever to stockholders or purchased or redeemed,
or agreed to purchase or redeem, any of its capital stock; (iii) waived any
rights of value which in the aggregate are outside of the ordinary course of its
business or material considering its business; (iv) made any material change in
its method of management, operation, or accounting; (v) entered into any
transactions or agreements other than in the ordinary course of business; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
salaried employees whose monthly compensation exceeds $1,000; or (viii) made any
increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees.

 

(c) The Company has not (i) granted any options, warrants or rights to purchase,
or issued any of its securities; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent), except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the Company
Balance Sheets and current liabilities incurred since the Cut-Off Date in the
ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $1,000), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
$1,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering its business; or (vi) issued, delivered or agreed to issue
or deliver, any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement.

 

 4 

 

 

(d) The Company has not become subject to any law or regulation which materially
and adversely affects, or in the future, may adversely affect, its business,
operations, properties, assets or condition.

 

1.09 Liabilities. Schedule 1.09 of the Company Disclosure Schedules sets forth,
separately, (i) a true, correct and complete list of all outstanding loans,
lines of credit and other indebtedness incurred by the Company, inclusive of any
repayment obligations which are secured by any of the Company’s assets; and (ii)
with respect to each loan described in the foregoing clause, the remaining
amounts due thereunder as of the date hereof.  

 

1.10 Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of the Company after reasonable
investigation, threatened by or against the Company or affecting the Company or
its properties, at law or in equity, before any court or other governmental
agency or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  The Company does not have any knowledge of any material default on its
part with respect to any judgment, order, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality
or of any circumstances which, after reasonable investigation, would result in
the discovery of such a default.

 

1.11 Compliance. The Company to its knowledge is not: (i) in default under or in
violation of (and no event has occurred that has not been waived that, with
notice, lapse of time or both, would result in a default by the Company under),
nor has the Company received notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived);
(ii) in violation of any judgment, decree or order of any court, arbitrator or
other governmental authority; or (iii) or has not been, in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
registration as a charitable organization, and employment and labor matters,
except in each case as could not have or reasonably be expected to result in a
material adverse effect: (A) on the legality, validity or enforceability of this
Agreement; (B) on the results of operations, assets, business, prospects or
condition (financial or otherwise) of the Company; or (C) on the ability of the
Company or the Shareholder to perform, in any material respect on a timely
basis, his or its obligations under this Agreement.

 

1.12 Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its businesses as presently
conducted, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

 5 

 

 

1.13 Contracts.

 

(a)  Schedule 1.13(a) of the Company Disclosure Schedules contains a list of all
contracts, agreements, franchises, license agreements, debt instruments or other
commitments to which the Company is a party or by which it or any of its assets,
products, technology, or properties are bound which, in each case, cannot be
terminated by the Company on notice of no more than thirty (30) days at a cost
of no more than $25,000 (collectively, “Material Contracts”). In the case of
oral agreements which are Material Contracts, Schedule 1.13(a) contains a
description thereof.

  

(b)  All contracts, agreements, franchises, license agreements, and other
commitments to which the Company is a party or by which its properties are bound
and which are material to the operations of the Company taken as a whole are
valid and enforceable by the Company in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally;

 

(c) The Company owns, licenses or has rights to use any and all intellectual
property and technology used in the Company’s business, and to its knowledge the
Company’s use of such intellectual property or technology does not infringe upon
the intellectual property rights of any third party; and

 

(d)  Except as included or described in Schedule 1.13(a) of the Company
Disclosure Schedules, the Company is not a party to any oral or written (i)
contract for the employment of any officer or employee; (ii) profit sharing,
bonus, deferred compensation, stock option, severance pay, pension benefit or
retirement plan; (iii) agreement, contract, or indenture relating to the
borrowing of money; (iv) guaranty of any obligation; (vi) collective bargaining
agreement; or (vii) agreement with any present or former officer or manager of
the Company, which, in each case cannot be terminated by the Company on notice
of no more than thirty (30) days at a cost of no more than $25,000.

 

1.14 Bank Accounts; Power of Attorney.   Schedule 1.14 of the Company Disclosure
Schedules sets forth a true and complete list of (i) all accounts with banks,
money market mutual funds or securities or other financial institutions
maintained by the Company within the past twelve (12) months, the account
numbers thereof, and all persons authorized to sign or act on behalf of the
Company; (ii) all safe deposit boxes and other similar custodial arrangements
maintained by the Company within the past twelve (12) months; (iii) the check
ledger for the last twelve (12) months, and (iv) the names of all persons
holding powers of attorney from the Company or who are otherwise authorized to
act on behalf of the Company with respect to any matter, other than its officers
and managers, and a summary of the terms of such powers or authorizations.

 

1.15 No Brokers. Except as set forth in Schedule 1.15 of the Company Disclosure
Schedules, neither the Company nor the Shareholder has retained any broker or
finder in connection with any of the transactions contemplated by this
Agreement, and has not incurred or agreed to pay, or taken any other action that
would entitle any person to receive, any brokerage fee, finder’s fee or other
similar fee or commission with respect to any of the transactions contemplated
by this Agreement.

 

 6 

 

 

1.16 Disclosure.  All disclosure provided to OHGI regarding the Company, its
business and the transactions contemplated hereby, including the Company
Disclosure Schedules to this Agreement, furnished by or on behalf of the Company
with respect to the representations and warranties made herein are true and
correct in all material respects with respect to such representations and
warranties and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. In the
event that the Company Disclosure Schedules are not delivered contemporaneously
with the execution of this Agreement, they shall be delivered prior to the
Closing Date.

 

The Company Parties have not made, nor are the Company Parties making, any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Article I and Article II of
this Agreement.  

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

The Shareholder hereby represents and warrants to OHGI, except as set forth in
the schedules of exceptions to the representations of the Company Parties
annexed hereto (“Company Disclosure Schedules”), as of the date hereof and the
Closing Date (as defined in Section 4.02 hereof) as follows:

 

2.01 Good Title.  The Shareholder is the record and beneficial owner, and has
good title to, the Company Shares, with the right and authority to sell and
deliver Control Shares, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever.  Upon delivery of any certificate or
certificates duly assigned, representing the same as herein contemplated and/or
upon registering OHGI or its designee as the new owner of the Control Shares in
the records maintained by the Company, OHGI or its designee will receive good
title to the Control Shares, free and clear of all liens.

 

2.02 Power and Authority; Due Execution. The Shareholder has the legal power,
capacity and authority to execute and deliver this Agreement, to consummate the
transactions contemplated by this Agreement, and to perform such Shareholder’s
obligations under this Agreement.  This Agreement constitutes a legal, valid and
binding obligation of the Shareholder, enforceable against the Shareholder in
accordance with the terms hereof. This Agreement has been duly executed and
delivered by the Shareholder.  

 

2.03 No Conflicts.  The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of his obligations hereunder
in accordance with the terms hereof (i) will not require the consent of any
third party or governmental entity under any applicable laws; (ii) will not
violate any laws applicable to the Shareholder and (iii) will not violate or
breach any contractual obligation to which the Shareholder is a party.

 

 7 

 

 

2.04 Shareholder is Acquiring Exchange Shares for Investment and is an
Accredited Investor.

 

(a) The Shareholder is acquiring the Exchange Shares for investment for the
Shareholder’s own account and not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Shareholder has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Shareholder further represents that he does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of the Company Shares.

 

(b) The Shareholder represents and warrants that Shareholder (i) can bear the
economic risk of the Shareholder’s respective investments, and (ii) possesses
such knowledge and experience in financial and business matters that the
Shareholder is capable of evaluating the merits and risks of the investment in
OHGI and OHGI Common Stock.

 

(c) The Shareholder represents that he is an “Accredited Investor” as that term
is defined in Rule 501 of Regulation D (“Regulation D”) promulgated by the
Securities and Exchange Commission (“SEC”) under Section 4(a)(2) of the
Securities Act of 1933, as amended (“Securities Act”), and that the Shareholder
understands and acknowledges that OHGI is relying upon such representation to
qualify for the exemption from the registration requirements of the Securities
Act pursuant to Rule 506 of Regulation D, and that each certificate representing
the Exchange Shares shall be endorsed with the following legends, in addition to
any other legend required to be placed thereon by applicable federal or state
securities laws:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

(d) The Shareholder acknowledges that neither the SEC nor the securities
regulatory body of any other jurisdiction, has received, considered or passed
upon the accuracy or adequacy of the information and representations made in
this Agreement.

  

 8 

 

 

(e) The Shareholder acknowledges that he has carefully reviewed such information
as such Shareholder has deemed necessary to evaluate an investment in OHGI and
the OHGI Common Stock. The Shareholder acknowledges that the Shareholder has
been furnished all materials that he has requested relating to OHGI and the
issuance of the Exchange Shares hereunder, and that he has been afforded the
opportunity to ask questions of OHGI’s representatives to obtain any information
necessary to verify the accuracy of any representations or information made or
given to the Shareholder. Notwithstanding the foregoing, nothing herein shall
derogate from or otherwise modify the representations and warranties of OHGI set
forth in this Agreement, on which the Shareholder has relied in making an
exchange of his Company Shares for the Exchange Shares.

 

(f) Shareholder understands that the Exchange Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Exchange Shares or any available exemption
from registration under the Securities Act, the Exchange Shares may have to be
held indefinitely. Shareholder further acknowledges that the Exchange Shares may
not be sold pursuant to Rule 144 promulgated under the Securities Act unless all
of the conditions of Rule 144 are satisfied (including, without limitation,
OHGI’s compliance with the reporting requirements under the Exchange Act).

 

(g) Shareholder agrees that, notwithstanding anything contained herein to the
contrary, the warranties, representations, agreements and covenants of
Shareholder under this Section 3.04 shall survive the Closing for the period set
forth in Section 10.01 hereof.

 

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF OHGI

 

As an inducement to, and to obtain the reliance of the Company and the
Shareholder, except as set forth in the schedules of exceptions to the
representations of OHGI annexed hereto (“OHGI Disclosure Schedules”), OHGI
represents and warrants, as of the date hereof and as of the Closing Date, as
follows:

 

3.01 Organization. OHGI is a corporation duly incorporated, validly existing,
and in good standing under the laws of Delaware and has the corporate power and
is duly authorized under all applicable laws, regulations, ordinances, and
orders of public authorities to carry on its business in all material respects
as it is now being conducted.  OHGI has made available to the Company or there
has been available on EDGAR complete and correct copies of the certificate of
incorporation and bylaws of OHGI as in effect on the date hereof. The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of OHGI’s
certificate of incorporation or by-laws. OHGI has taken all action required by
law, its certificate of incorporation and by-laws, or otherwise necessary to
authorize the execution and delivery of this Agreement, and OHGI has full power,
authority, and legal right and has taken all action required by law, its
certificate of incorporation and by-laws, or otherwise necessary to consummate
the transactions herein contemplated, except that in no event shall the number
of Exchange Shares exceed Nineteen and Nine-Tenths percent (19.9%) of the number
of shares of OHGI Common Stock outstanding on the date of this Agreement (the
“NASDAQ Limit”).

 

 9 

 

 

3.02 Capitalization.

 

(a) OHGI’s authorized capitalization consists of 200,000,000 shares of OHGI
Common Stock, of which 66,974,022 shares are issued and outstanding, and
50,000,000 shares of preferred stock, par value $0.0001 per share, of which no
shares are issued and outstanding. All issued and outstanding shares are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person. All outstanding shares OHGI Common
Stock have been issued and granted in compliance with all applicable securities
laws and (in all material respects) other applicable laws and regulations.

 

(b) Except as contemplated by this Agreement, and as have or will be disclosed
in the “SEC Reports” (as defined in Section 3.04) and except as set forth in
Schedule 3.02 (c), there is no voting trust, proxy, rights plan, anti-takeover
plan or other agreement or understanding to which OHGI is a party or by which it
is bound with respect to any equity security of any class of OHGI, and there are
no agreements to which OHGI is a party, or which OHGI has knowledge of, that
conflict with this Agreement or the transactions contemplated herein or
otherwise prohibit the consummation of the transactions contemplated hereunder.

 

(c) Except as contemplated by this Agreement, and as have or will be disclosed
in the SEC Reports and except as set forth in Schedule 3.02 (c) of the OHGI
Disclosure Schedules, there are no registration rights agreements to which OHGI
is a party, or which OHGI has knowledge of, which conflict with this Agreement
or the transactions contemplated herein or otherwise prohibit the consummation
of the transactions contemplated hereunder.

 

3.03 Subsidiaries and Predecessor Corporations. Except as disclosed in the SEC
Reports, OHGI does not have any predecessor corporation, no subsidiaries, and
does not own, beneficially or of record, any shares of any other corporation.

 

3.04 SEC Filings; Financial Statements.

 

(a) OHGI has made available to the Company and the Shareholder, or there has
been available on EDGAR, correct and complete copies of each report,
registration statement and definitive proxy statement filed by OHGI with the SEC
since January 1, 2017 (“SEC Reports”). As of their respective dates, the SEC
Reports: (i) were prepared in accordance and complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such SEC
Reports; and (ii) did not at the time they were filed (and if amended or
superseded by a filing prior to the date of this Agreement then on the date of
such filing and as so amended or superseded) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

(b) Included in the SEC Reports are the audited consolidated balance sheets of
OHGI as of December 31, 2017, and 2016, and the related audited consolidated
statements of operations, stockholders’ equity and cash flows for December 31,
2017, and 2016, together with the notes to such statements and the opinion of
its independent certified public accountants, with respect thereto; and the
unaudited consolidated balance sheets of OHGI as of June 30, 2018, and the
related unaudited consolidated statements of operations and cash flows for the
six (6) months ended June 30, 2018 and 2017, together with the notes to such
statements.

 

 10 

 

 

(c) Each set of financial statements (including, in each case, any related notes
thereto) contained in the SEC Reports comply as to form in all material respects
with the published rules and regulations of the SEC with respect thereto, were
prepared in accordance with U.S generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto) and each fairly presents in all
material respects the financial position of OHGI at the respective dates thereof
and the results of its operations and cash flows for the periods indicated,
except that the unaudited interim financial statements were or are subject to
normal adjustments, which were not or are not expected to have a Material
Adverse Effect upon the business, prospects, management, properties, operations,
condition (financial or otherwise) or results of operations of OHGI, taken as a
whole.

 

(d) The OHGI balance sheets are true and accurate and present fairly as of their
respective dates the financial condition of OHGI. As of the date of such balance
sheets, except as and to the extent reflected or reserved against therein, OHGI
had no liabilities or obligations (absolute or contingent) that should be
reflected in the balance sheets or the notes thereto prepared in accordance with
GAAP, and all assets reflected therein are properly reported and present fairly
the value of the assets of OHGI, in accordance with GAAP. The statements of
operations, stockholders’ equity and cash flows reflect fairly the information
required by GAAP to be set forth therein. All of OHGI’s assets are reflected on
its financial statements, and, except as set forth in the OHGI Disclosure
Schedules or the financial statements of OHGI or the notes thereto, OHGI has no
material liabilities, direct or indirect, matured or un-matured, contingent or
otherwise; and

  

(e) The books and records, financial and otherwise, of OHGI are in all material
aspects complete and correct and have been maintained in accordance with GAAP,
consistently applied throughout the periods involved.

 

3.05 Options or Warrants.  Except as has or will be disclosed in the SEC
Reports, there are no existing options, warrants, calls, or commitments of any
character relating to the authorized and unissued stock of OHGI.

 

3.06 Absence of Certain Changes or Events. Since June 30, 2018 and except as
disclosed in the SEC Reports or as set forth in Section 3.06 of the OHGI
Disclosure Schedules hereto:

 

(a) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of OHGI or (ii) any damage,
destruction or loss to OHGI (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
OHGI;

 

(b) OHGI has not (i) amended its certificate of incorporation or by-laws, except
as required by this Agreement; (ii) declared or made, or agreed to declare or
make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its capital stock; (iii) waived any rights of value, which in the
aggregate are outside of the ordinary course of business or material considering
the business of OHGI; or (iv) made any material change in its method of
management, operation, or accounting;

 

 11 

 

 

(c) OHGI has not except as has or will be disclosed in SEC Reports: (i) granted
or agreed to grant any options, warrants, or other rights for its stock, bonds,
or other corporate securities calling for the issuance thereof; (ii) borrowed or
agreed to borrow any funds or incurred, or become subject to, any material
obligation or liability (absolute or contingent) except liabilities incurred in
the ordinary course of business; (iii) paid or agreed to pay any material
obligations or liabilities (absolute or contingent) other than current
liabilities reflected in or shown on the most recent OHGI balance sheet and
current liabilities incurred since that date in the ordinary course of business
and professional and other fees and expenses in connection with the preparation
of this Agreement and the consummation of the transaction contemplated hereby;
(iv) sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights (except assets, properties, or rights not used or useful
in its business which, in the aggregate have a value of less than $1,000), or
canceled, or agreed to cancel, any debts or claims (except debts or claims which
in the aggregate are of a value less than $1,000); (v) made or permitted any
amendment or termination of any contract, agreement, or license to which it is a
party if such amendment or termination is material, considering the business of
OHGI; or (vi) issued, delivered or agreed to issue or deliver, any stock, bonds
or other corporate securities including debentures (whether authorized and
unissued or held as treasury stock), except in connection with this Agreement;
and

 

(d)  OHGI has not become subject to any law or regulation that materially and
adversely affects, or in the future, may adversely affect, the business,
operations, properties, assets or condition of OHGI.

 

3.07 Litigation and Proceedings.  Other than as disclosed in public filings
there are no actions, suits, proceedings or investigations pending or, to the
knowledge of OHGI, threatened against OHGI, or affecting OHGI or its properties,
at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind
except as disclosed in the SEC Reports or Schedule 3.07 to the OHGI Disclosure
Schedules.  OHGI is not in default with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality.  

 

3.08 No Conflict with Other Instruments.  The execution of this Agreement and
the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which OHGI is a party or to
which any of their respective assets, properties or operations are subject.

 

3.09 Compliance with Laws and Regulations.  OHGI has complied with all
applicable statutes and regulations of any federal, state, or other applicable
governmental entity or agency thereof.  

 

 12 

 

 

3.10 Approval of Agreement.  The OHGI Board and to the extent required, its
shareholders have authorized the execution and delivery of this Agreement by
OHGI and have approved this Agreement and the transactions contemplated hereby,
except that the shareholders of OHGI have not granted such requests as might be
required for the issuance of shares hereunder in excess of the NASDAQ Limit as
required by NASDAQ.

  

3.11 Material Transactions or Affiliations.  Except as set forth in the SEC
Reports, there exists no contract, agreement or arrangement between OHGI (or any
predecessor) and any person who was at the time of such contract, agreement or
arrangement an officer, director, or person owning of record or known by OHGI to
own beneficially, ten percent (10%) or more of the issued and outstanding common
shares of OHGI; and, or, which is to be performed in whole or in part after the
date hereof or was entered into since January 1, 2017. No officer, director, nor
any ten percent (10%) Shareholder(s) of OHGI has, or has had since January 1,
2017, any known interest, direct or indirect, in any such transaction with OHGI,
which was material to the business of OHGI. OHGI has no commitment, whether
written or oral, to lend any funds to, borrow any money from, or enter into any
other transaction with, any such affiliated person.

 

3.12 Valid Obligation.  This Agreement and all agreements and other documents
executed by OHGI in connection herewith constitute the valid and binding
obligation of OHGI, enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.

 

3.13 Exchange Act Compliance.  OHGI is in compliance with, and current in, all
of the reporting, filing and other requirements under the Exchange Act, except
where a failure to so comply is not reasonably likely to have a Material Adverse
Effect on OHGI.

 

3.14 No Brokers.  Except for the entity or entities that has or have been
identified to the Company and the Managing Members and who has or have or will
be paid by OHGI, OHGI has not retained any broker or finder in connection with
any of the transactions contemplated by this Agreement, and OHGI has not
incurred or agreed to pay, or taken any other action that would entitle any
person to receive, any brokerage fee, finder’s fee or other similar fee or
commission with respect to any of the transactions contemplated by this
Agreement.  

 

3.15 Disclosure.  All disclosure provided to the Shareholders regarding OHGI,
its business and the transactions contemplated hereby, including the OHGI
Disclosure Schedules to this Agreement, furnished by or on behalf of OHGI with
respect to the representations and warranties made herein are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. In the event
that the OHGI Disclosure Schedules are not delivered contemporaneously with the
execution of this Agreement, they shall be delivered as soon as practicable
prior to the Closing Date.

 

 13 

 

 

3.16 OHGI acknowledges that, following the Closing, the Shareholder may assign
the Additional Compensation Shares and the Company Shares which the Shareholder
retains after giving effect to the Exchange of the Control Shares for the
Exchange Shares (the “Additional Company Shares”) to an entity of which he is
the majority owner.

 

The Shareholder acknowledges and agrees that OHGI has not made, nor is it
making, any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth herein.

 

ARTICLE IV

PLAN OF EXCHANGE

 

4.01 The Exchange; Additional Compensation. On the terms and subject to the
conditions set forth in this Agreement, on the Closing Date, the Shareholder
shall assign, transfer and deliver to OHGI, free and clear of all security
interests, liens, pledges, encumbrances, charges, restrictions or known claims
of any kind, nature, or description, the Control Shares and OHGI shall deliver
to the Shareholder the Cash Compensation. OHGI shall issue and deliver to the
Shareholder 150,000 of the Additional Compensation Shares at the Closing and
150,000 of the Additional Compensation Shares within ten (10) days of the
completion of the audit of the Company’s financial statements for the fiscal
year ended December 31, 2017 and the Exchange Shares in the amount and at the
time specified in Section 5.02(b) of this Agreement. 

 

4.02 Closing.  The “Closing” or the “Closing Date” of the transactions
contemplated by this Agreement shall occur on or before October 31, 2018, or
such other date as the parties shall agree. Such Closing shall take place at a
mutually agreeable time and place, and be conditioned upon all of the conditions
of the Exchange being met.

 

4.03 Closing Events.  At the Closing,

 

(a)  OHGI, the Company and the Shareholder shall execute, acknowledge, and
deliver (or shall ensure to be executed, acknowledged, and delivered), any and
all certificates, financial statements, Schedules, agreements, resolutions,
rulings or other instruments required by this Agreement to be so delivered at or
prior to the Closing, together with such other items as may be reasonably
requested by the parties hereto and their respective legal counsel in order to
effectuate or evidence the transactions contemplated hereby.

 

(b)  OHGI shall deliver to the Shareholder the Cash Compensation by wire
transfer of immediately available funds and (ii) a stock certificate or DRS book
entry receipt evidencing 150,000 of the Additional Compensation Shares.

 

4.04 Termination.  This Agreement may be terminated by the Company or OHGI only
in the event that the Company or OHGI, as the case may be, does not meet the
conditions precedent set forth in Articles VI and VII. If this Agreement is
terminated pursuant to this Section, this Agreement shall be of no further force
or effect, and no obligation, right or liability shall arise hereunder.

 

 14 

 

 

ARTICLE V

COVENANTS OF THE PARTIES

 

The parties hereby agree that:

 

5.01  Financial Statements.  If requested by OHGI, the Company shall cooperate
in the preparation of such audited year–end and interim financial statements of
the Company as OHGI may be required to file under the Rules and Regulations of
the Securities Exchange Commission.

 

5.02 Exchange Shares.

 

(a) Set forth in Section 5.02 (b) is the formula for determining the number of
Exchange Shares to be issued to the Shareholder in consideration for the Control
Shares being acquired by OHGI.

 

(b) Promptly following the 12-month period ending December 31, 2019 (the
”Measurement Period”), OHGI shall deliver to the Shareholder, a number of shares
of OHGI Common Stock (the “Shares”) equal to two and one-half (2-1/2) times the
Company’s net after-tax earnings (“Net Profit”) during the Measurement Period,
as adjusted as set forth in Subsection (iv) below, divided by the Market Value
of the OHGI Common Stock, as determined below. However, if the total number of
the Exchange Shares exceeds the NASDAQ Limit, OHGI shall promptly pay the
Shareholder an amount in cash equal in value to the amount due that exceeds the
value of the number of Exchange Shares actually delivered (based upon the Market
Value, as defined below) in lieu of delivering any shares of OHGI Common Stock
which exceed the NASDAQ Limit.

  

For purposes of the above:

 

(i)  the Company’s Net Profit for the Measurement Period shall be determined in
accordance with GAAP. For the avoidance of doubt, Net Profit shall not include
any revenues, or costs and expenses, related to OHGI or any other subsidiary or
affiliate thereof other than the Company.

 

(ii)  the “Market Value” of the OHGI Common Stock used to determine the number
of shares of OHGI Common Stock deliverable hereunder shall be the average
closing price of a share of OHGI Common Stock for the ten (10) consecutive
trading days (“Determination Period”) ending on the last trading day of the
Measurement Period.

  

(iii)  the closing price of a share of OHGI Common Stock as of any date during
the Determination Period shall mean (A) if the OHGI Common Stock is then listed
on NASDAQ or another securities exchange (each, an “Exchange”), the closing
price of the OHGI Common Stock on the Exchange on which OHGI Common Stock is
then listed on such date as reported by Bloomberg L.P. (based on a trading day
from 9:30 a.m. (New York City-time) to 4:02 p.m. (New York City-time); (B) if
OHGI Common Stock is quoted on OTCQB, OTCQX or a similar recognized quotation
service (each, a “Quotation Service”), the closing price of a share OHGI Common
Stock on such date as quoted on such Quotation Service ; or (C) if the OHGI
Common Stock is not then listed on an Exchange or quoted for trading on a
Quotation Service and if prices for the OHGI Common Stock are then reported by
OTC Pink, the price published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), as the
last bid price per share of the OHGI Common Stock so reported for such date; or
(D) in all other cases, the fair market value of a share of OHGI Common Stock as
determined by an independent appraiser selected in good faith by the OHGI Board,
the fees and expenses of which shall be paid by OHGI.

  

 15 

 

 

OHGI shall cause its Transfer Agent to issue and deliver certificates evidencing
the Exchange Shares to which the Shareholder is entitled, if any, registered in
the name of the Shareholder or a designated majority owned affiliate of the
Shareholder, to the Shareholder, within fifteen (15) days after the end of the
Determination Period.

 

(iv)  For purposes of calculating the Company’s Net Profit, the following shall
apply:

 

(A)  all transaction, restructuring and integration related expenses, and
extraordinary losses that are charged against the income upon which Net Profit
is calculated shall be excluded.

 

(B)  no administrative or general overhead expenses of OHGI will be allocated to
the Company.

 

(C)  any executive compensation payable to the Shareholder shall be deducted in
computing Net Profit.

 

(D)  intercompany transactions between the Company and OHGI or its affiliates
will be adjusted to reflect the amounts that the Company would have realized or
paid if dealing with an independent third party on an arm’s length basis;
provided, however, that any interest on loans made by OHGI to the Company,
intercompany or otherwise, shall be deducted in computing Net Profit.

 

5.03 Reservation of OHGI Common Stock. OHGI agrees to reserve with its Transfer
Agent from time-to-time a sufficient number of shares of OHGI Common Stock for
issuance to the Shareholder pursuant to Section 5.02 and Section 5.04.

 

5.04 Registration of the Additional Compensation Shares.

 

(a)  150,000 shares of the Additional Shares Compensation not delivered to the
Shareholder at the Closing shall be delivered to the Shareholder within (60)
days following completion of the first audit of the Company’s 2017 year-end
financial statements.

 

OHGI hereby grants the following registration rights to the Shareholder.

 

(i)  Registration Statement. OHGI shall file with the SEC not later than sixty
(60) days after the completion of the post-Closing audit (the “Filing Date”), a
registration statement on Form S-3 (the “Registration Statement”) covering the
resale of 150,000 of the 300,000 total Additional Compensation Shares and shall
use its commercially reasonable efforts to cause the Registration Statement to
be declared effective within fifteen (15) days following the Filing Date.

 

 16 

 

 

(ii)  Registration Procedures. In connection with the Registration Statement,
OHGI will:

 

(A)  Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective with respect to the
Shareholder until all the Additional Compensation Shares owned by such
Shareholder may be resold without restriction under the Securities Act; and

 

(B)  Immediately notify the Shareholder when the prospectus included in the
Registration Statement is required to be delivered under the Securities Act of
1933, as amended (the “Securities Act”), of the happening of any event of which
OHGI has knowledge as a result of which the prospectus contained in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing. If OHGI notifies the Shareholder to suspend the use
of any prospectus until the requisite changes to such prospectus have been made,
then the Shareholder shall suspend use of such prospectus. In such event, OHGI
will use its commercially reasonable efforts to update such prospectus as
promptly as is practicable.

 

(iii)  Provision of Documents etc. In connection with the Registration
Statement, the Shareholder will furnish to OHGI in writing such information and
representation letters with respect to itself and the proposed distribution by
it as reasonably shall be necessary in order to assure compliance with federal
and applicable state securities laws. OHGI may require the Shareholder, upon
five (5) business days’ notice, to furnish to OHGI a certified statement as to,
among other things, the number of Additional Compensation Shares and the number
of other shares of OHGI’s Common Stock beneficially owned by such Shareholder
and the person that has voting and dispositive control over such shares. The
Shareholder covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act, if applicable, in connection with
sales of Additional Compensation Shares pursuant to the Registration Statement.

 

(iv)  Expenses. All expenses incurred by OHGI in complying with this article,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel and independent public accountants
for OHGI, fees of transfer agents and registrars are called “Registration
Expenses.” All underwriting discounts and selling commissions applicable to the
sale of the Additional Compensation Shares, including any fees and disbursements
of any counsel to the Shareholder, are called “Selling Expenses.” OHGI will pay
all Registration Expenses in connection with the Registration Statement. Selling
Expenses in connection with the Registration Statement shall be borne by the
applicable Shareholder.

 

 17 

 

 

(v)  Indemnification and Contribution.

 

(A)  OHGI will, to the extent permitted by law, indemnify and hold harmless the
Shareholder against any losses, claims, damages or liabilities, joint or
several, to which the Shareholder may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) (“Claims”) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the Registration
Statement at the time of its effectiveness, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the limitations herein, reimburse the Shareholder for any legal or
other expenses reasonably incurred in connection with investigating or defending
any such Claim; provided, however, that OHGI shall not be liable to Shareholder
to the extent that any Claim arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in conformity
with information furnished by the Shareholder in writing specifically for use in
the Registration Statement or related prospectus, as amended or supplemented.

 

(B)  The Shareholder will, to the extent permitted by law, indemnify and hold
harmless OHGI, and each person, if any, who controls OHGI within the meaning of
the Securities Act, each underwriter, each officer of OHGI who signs the
Registration Statement and each director of OHGI against all Claims to which
OHGI or such officer, director, underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such Claims arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse OHGI and each such officer, director, underwriter
and controlling person for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that such Shareholder will be liable
hereunder in any such case if and only to the extent that any such Claim arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information pertaining to such Shareholder, as such, furnished in writing to
OHGI by such Shareholder specifically for use in the Registration Statement or
related prospectus, as amended or supplemented.

 

(C)  Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this section and shall only relieve it
from any liability which it may have to such indemnified party under this
section except and only if and to the extent the indemnifying party is
materially prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel and to assume
such legal defenses and otherwise to participate in the defense of such action,
with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. The indemnifying party shall not be liable for any settlement
of any such proceeding affected without its written consent, which consent shall
not be unreasonably withheld.

 

 18 

 

 

(D)  In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) the
Shareholder, or any controlling person of the Shareholder, makes a claim for
indemnification pursuant to this section but it is judicially determined (by the
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this section provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Shareholder or controlling person of the Shareholder in circumstances for which
indemnification is not provided under this section, then, and in each such case,
OHGI and the Shareholder will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in a manner that reflects, as near as practicable, the economic effect
of the foregoing provisions of this section. Notwithstanding the foregoing, no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Securities Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

 

(vi)  Delivery of Unlegended Shares.

 

(A)  Within three business days (such business day, the “Unlegended Shares
Delivery Date”) after the business day on which OHGI has received (i) a notice
that the Additional Compensation Shares have been sold either pursuant to, and
in compliance with, the Registration Statement or Rule 144 under the Securities
Act (“Rule 144”) and (ii) in the case of sales under Rule 144, customary
representation letters of the Shareholder and Shareholder’s broker regarding
compliance with the requirements of Rule 144, OHGI at its expense, (A) shall
deliver the Additional Compensation Shares so sold without any restrictive
legends relating to the Securities Act (the “Unlegended Shares”); and (B) shall
cause the transmission of the certificates representing the Unlegended Shares
together with a legended certificate representing the balance of the unsold
Additional Compensation Shares, if any, to the Shareholder at the address
specified in the notice of sale, via express courier, by electronic transfer or
otherwise on or before the Unlegended Shares Delivery Date. Transfer fees shall
be the responsibility of the Shareholder.

 

 19 

 

 

(B)  In lieu of delivering physical certificates representing the Unlegended
Shares, if OHGI’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of a
Shareholder, so long as the certificates therefor do not bear a legend and the
Shareholder is not obligated to return such certificate for the placement of a
legend thereon, OHGI shall use its best efforts to cause its transfer agent to
electronically transmit the Unlegended Shares by crediting the account of
Shareholder’s broker with DTC through its Deposit/Withdrawal at Custodian
system. Such delivery must be made on or before the Unlegended Shares Delivery
Date but is subject to the cooperation of the Shareholder’s broker (the
so-called DTC participant).

 

(C)  The Shareholder agrees that the removal of the restrictive legend from
certificates representing the Additional Compensation Shares as set forth in
this section is predicated upon OHGI’s reliance that the Shareholder will sell
any Additional Compensation Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

 

(vii)  Rule 144. OHGI agrees that until all the Additional Compensation Shares
have been sold under a Registration Statement or pursuant to Rule 144 or other
available exemption from Securities Act registration requirements, it shall use
its reasonable commercial efforts to keep current in filing all reports,
statements and other materials required to be filed with the SEC to permit the
Investors to sell the Additional Compensation Shares under Rule 144. OHGI shall
use commercially reasonable efforts to facilitate sales of the Additional
Compensation Shares under Rule 144, including the delivery of customary transfer
agent instructions to OHGI’s transfer agent and causing its counsel to deliver
any required opinion to OHGI’s transfer agent if resales under Rule 144 are
permissible under the Securities Act.

 

 5.05 Public Status.  OHGI shall make any and all required filings under the
Exchange Act so that it remains a reporting company under the Exchange Act and
so that the OHGI Common Stock continues to be a publicly-traded security for a
period of at least five (5) years from the Closing Date. OHGI shall exercise
commercially reasonable efforts to maintain the listing of the OHGI Common Stock
on NASDAQ during the five (5) years following the Closing Date.

 

5.06 Public Announcements.  Except as required by applicable law, OHGI and the
Company shall consult with each other before issuing any press release or making
any public statement with respect to this Agreement or the transactions
contemplated hereby. Each Stockholder shall be afforded the opportunity for
meaningful consultation prior to OHGI issuing any press release or making any
public statement should the contemplated press release or public statement be in
reference to such Shareholder in any way.

 

5.07 Notices of Certain Events.  In addition to any other notice required to be
given by the terms of this Agreement, each of the parties shall promptly notify
the other party hereto of:

 

(a) any notice or other communication from any person alleging that the consent
of such person is or may be required in connection with any of the transactions
contemplated by this Agreement;

 

 20 

 

 

(b) any notice or other communication from any governmental or regulatory agency
or authority in connection with the transactions contemplated by this Agreement;
and

 

(c) any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge threatened against, relating to or involving or otherwise
affecting such party that, if pending on the date of this Agreement, would have
been required to have been disclosed pursuant hereto or that relates to the
consummation of the transactions contemplated by this Agreement.

  

5.08 Access to Information.  Following the date hereof, until consummation of
all transactions contemplated hereby:

 

(a) The Company shall give to OHGI and its authorized representatives full and
complete access to its books and records, contracts, facilities and personnel as
OHGI and its authorized representatives may request so that OHGI may complete
its due diligence investigation of the Company. The officers of the Company
agree to provide OHGI and its authorized representatives with access to any
information in his or her or the Company’s possession or within his or her or
the Company’s control that contains information generated by him or her or the
Company regarding the Company relative to its financial, operational, and/or
regulatory condition (present, past, or prospective). 

 

(b) OHGI shall give to the officers and the authorized representatives of the
Company full and complete access to the books and records, contracts, facilities
and personnel of OHGI as the officers and the authorized representatives of the
Company may request so that the Company may complete its due diligence
investigation of OHGI. OHGI agrees to provide the officers and authorized
representatives of the Company with access to any information in its possession
or within its control which contains information generated by it or on its
behalf relative to the financial, operational, and/or regulatory condition
(present, past, or prospective) of OHGI.

 

5.09 Limitation of Business Activities of the Company Prior to Closing.  Except
for transactions contemplated by this Agreement, the Company will not, without
the prior written consent of OHGI, (i) make any material change in the type or
nature of its business, or in the nature of its operations, (ii) create or
suffer to exist any debt, other than that currently in existence or undertaken
to complete projects ongoing or to meet short term working capital needs, (iii)
issue any securities or membership interests or (iv) enter into any new
agreements of any kind or undertake any new obligations or liabilities likely to
have a material impact on its business.

 

5.10 Consents of Third Parties.  Each of the parties will give any notices to
third parties, and will use its reasonable best efforts to obtain any
third-party consents, that the other parties reasonably may request in
connection with this Agreement. Each of the parties will give any notices to,
make any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters in this Agreement.

 

 21 

 

 

5.11 No Solicitations.  From and after the date of this Agreement until the
later of the Closing, sixty (60) days after the date hereof or termination of
this Agreement pursuant to Section 9.01, the Company will not, and will not
permit any of its directors, officers, shareholder, or agents acting on its
behalf to: (i) take any action to solicit, initiate, encourage or assist the
submission of any proposal, negotiation or offer from any person or entity other
than OHGI, and other person(s) or entities for purposes of soliciting their
participation as investors or co-investors with the Company, relating to the
acquisition, sale or transfer of any of the Company Shares or any material part
of the assets of the Company; (ii) offer to issue, sell or transfer any Company
Shares or any material part of the assets of the Company to any person other
than OHGI; or (iii) disclose financial or other information relating to the
Company other than in the ordinary course of business to any person or entity
other than OHGI or its agents and representatives, except with the written
consent of OHGI. The Company acknowledges and agrees that the legal remedies
available to OHGI in the event it violates any of the foregoing covenants would
be inadequate and that OHGI shall be entitled to specific performance,
injunctive relief and other equitable remedies in the event of any such
violation. The Company agrees that it will immediately notify OHGI regarding any
contact between the Company, any of its directors, officers, stockholders,
employees, agents or representatives and any other person regarding any offer,
proposal or inquiry during this exclusivity period.

  

5.12 No Investment without Consent. Prior to the third (3rd) anniversary of the
Closing Date, the Company shall not accept any investment from a third party
without the consent of OHGI.

 

5.13 Short Sale. Prior to the third (3rd) anniversary of the Closing Date, the
Shareholder shall not, directly or indirectly, enter into a short sale of OHGI
Common Stock or enter into any hedging transaction including any borrowing which
establishes a net short position.

 

5.14 Survival. The obligations of OHGI under this Article V shall survive any
termination of this Agreement.

 

5.15  Rule 144. At such time as the Exchange Shares (or any other shares of OHGI
stock received by the Shareholder hereunder or pursuant to the Term Sheet
previously entered into among the Parties) may be transferred by the Shareholder
under Rule 144, at the request of the Shareholder, OHGI shall use commercially
reasonable and prompt efforts to assist the Shareholder in facilitating the
transfer of such Exchange Shares (or other shares of OHGI received by the
Shareholder) under Rule 144, including by promptly delivering to OHGI’s transfer
agent written instructions regarding the removal of any legend on the
certificates representing such Exchange Shares (or other shares) or stop
transfer orders thereon and instructing OHGI’s counsel to provide to the
transfer agent any necessary opinions in connection therewith.

 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF OHGI

 

The obligations of OHGI under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:

 

 22 

 

 

6.01 Accuracy of Representations and Performance of Covenants. Each of the
representations and warranties made by the Company and the Shareholder shall be
true and correct in all material respects as of the Closing Date as if made on
such date.  The Company and the Shareholder shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by it prior to or at the Closing. OHGI shall be furnished with a
certificate, signed by a duly authorized executive officer of the Company dated
as of the Closing Date, confirming (i) the statements made in the two preceding
sentences; and (ii) that there has been no material adverse change in the
business, affairs, prospects, operations, properties, assets or conditions of
the Company since the date of this Agreement.

 

6.02 No Governmental Prohibition. No order, statute, rule, regulation, executive
order, injunction, stay, decree, judgment or restraining order shall have been
enacted, entered, promulgated or enforced by any court or governmental or
regulatory authority or instrumentality that prohibits the consummation of the
transactions contemplated hereby.

 

6.03 Consents.  All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of the
Company after the Closing Date on the basis as presently operated shall have
been obtained.

 

6.04 Absence of Litigation. There shall be no actions, suits, proceedings or
governmental investigations or inquiries pending or, to Company’s knowledge,
threatened against the Company and/or its Shareholder which would prevent the
consummation of the transaction contemplated hereby.

 

6.05 Other Items. OHGI shall have received further documents, certificates, or
instruments relating to the transactions contemplated hereby as it may
reasonably request, including such financial statements for the Company and such
information regarding the Company and its operations as OHGI shall deem
reasonably necessary for inclusion in the reports to be filed by OHGI with the
SEC.

 

6.06 Schedules and Other Information; Satisfactory Due Diligence.  The Company
shall have delivered to OHGI the financial statements of the Company and the
Company Disclosure Schedules required hereunder, and other books and records
reasonably requested in connection with OHGI’s due diligence investigation of
the Company, and there shall have been no disclosure in any financial statements
or any schedule delivered after the date of execution and delivery of this
Agreement, or the documents described therein, or in any disclosure provided in
connection with such due diligence investigation, which in the reasonable
opinion of OHGI differs materially from the information it has received as of
the date hereof and which does or may have a materially adverse effect on the
value of the business of the Company or on its assets, properties or goodwill.

 

 23 

 

 

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF

THE COMPANY AND THE SHAREHOLDER

 

The obligations of the Company and the Shareholder under this Agreement are
subject to the satisfaction, at or before the Closing Date, of the following
conditions:

 

7.01  Accuracy of Representations and Performance of Covenants. Each of the
representations and warranties made by OHGI shall be true and correct in all
material respects as of the Closing Date as if made on such date. OHGI shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing. The
Company shall be furnished with a certificate, signed by a duly authorized
executive officer of OHGI, dated the Closing Date, confirming (i) the statements
made in the two preceding sentences; and (ii) that there has been no material
adverse change in the business, affairs, prospects, operations, properties,
assets or conditions of the OHGI since the date of this Agreement.

 

7.02  No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

7.03  Consents.  All consents, approvals, waivers or amendments pursuant to all
contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of
OHGI after the Closing Date shall have been obtained, except that the consent of
NASDAQ to the issuance of the Additional Shares, the consent of the shareholders
of OHGI to the issuance of the Additional Shares and the issuance of the
Additional Shares may be obtained or effectuated as otherwise set forth in
Section 5.02.

 

7.04  Absence of Litigation. There shall be no actions, suits, proceedings or
governmental investigations or inquiries pending or, to OHGI’s knowledge,
threatened against OHGI which would prevent the consummation of the transactions
contemplated hereby.

  

7.05.  Working Capital Loan. OHGI and the Company shall have negotiated and
drafted, on terms mutually acceptable, a loan agreement to be executed effective
as of and subject to the Closing pursuant to which OHGI shall make available to
the Company promptly following the Closing a working capital loan, in the form
of a revolving line of credit in an initial amount of $150,000, which loan shall
be repaid out of the post-Closing Net Profit of the Company. The Company shall
present a detailed use of proceeds regarding the loan and will be eligible to
draw against the loan based on items listed in the same and as approved by OHGI,
which such approval will not be unreasonably withheld. OHGI hereby agrees to
provide to the Company from time to time, on an as needed and pre-approved
basis, additional working capital funds whether in the form of loans or
otherwise.

 

7.06  Executive Employment Agreement. The Shareholder shall have entered into an
executive employment agreement with the Company on terms satisfactory to the
Shareholder and OHGI pursuant to which the Shareholder will serve as the Chief
Executive Officer of the Company.

 

 24 

 

 

7.07  Other Items.  The Company and the Shareholder shall have received such
further documents, certificates, or instruments relating to the transactions
contemplated hereby as they may reasonably request.

 

7.08  Schedules and Other Information. OHGI shall have delivered to the Company
the OHGI Disclosure Schedules required hereunder, and there shall have been no
disclosure in any Schedule delivered after the date of execution and delivery of
this Agreement, or the documents described therein, which in the reasonable
opinion of the Company does or may have a materially adverse effect on the value
of the business of OHGI or on its assets, properties or goodwill.

 

ARTICLE VIII

POST CLOSING COVENANTS

 

8.01  Cooperation with Financial Statements. The Company shall, at the expense
of OHGI, assist OHGI to complete such audit of the Company’s financial
statements as are required by the Rules and Regulations of the Exchange Act.

 

8.02  Board Representation. For so long as the Shareholder owns any Company
Shares or equivalents thereof, OHGI shall cause William J. Browning to be
elected as a director of the Company Board; it being understood that under all
circumstances, OHGI will have the right to designate a majority of the members
of the Company Board.

  

8.04  Restriction on Investment in Company by Third Parties. For a period of
three (3) years after the Closing Date, the Company will not accept investment
funds from any third party, or issue any of its securities, or permit the
transfer or assignment of any of its securities without the express written
approval of a designated member of the OHGI Board and the Shareholder.

 

8.05  Trading Restrictions. No stockholder of the Company, whether in such
stockholder’s own capacity or through a representative, agent or affiliate,
shall enter into or effect any “short sales” (as that term is defined in Rule
10a-1 of the Exchange Act) of OHGI Common Stock or any hedging transaction,
including obtaining a borrowing, which establishes a net short position with
respect to OHGI Common Stock.

 

8.06  Non-interference. Subject to the fiduciary obligations of the OHGI Board,
William J. Browning will serve as the Chief Executive Officer of the Company,
with sole responsibility and authority for the Company’s obligations for the
term of his employment with the Company. Further, subject to the fiduciary
obligations of the OHGI Board, neither OHGI nor any of its affiliated entities
shall interfere with the operations of the Company.

 

OHGI will not impose any “corporate overhead” or similar charge on the Company
nor shall the Company be charged with those costs resulting from OHGI’s status
as a public company.

 

 25 

 

 

8.07  Repayment of Loans that Shareholder Made to the Company. The Company shall
repay loans made by the Shareholder to the Company, as itemized in Schedule
1.09, from the net profits of the Company.

 

8.08  Mutual Shareholder Right of First Refusal as to Control Shares.

 

(a)  OHGI Grant. OHGI hereby unconditionally and irrevocably grants to the
Shareholder a Right of First Refusal to purchase all or any portion of Company
Shares that OHGI has purchased from the Shareholder and that OHGI may propose to
Transfer (as defined below) (or is required by law or other involuntary
transfer). This right of first refusal shall not expire so long as the
Shareholder maintains ownership of all of the Additional Company Shares.

 

(b)  Shareholder Grant. The Shareholder hereby unconditionally and irrevocably
grants to OHGI a Right of First Refusal to purchase all or any portion of the
Additional Company Shares. This right of first refusal shall expire upon the
Shareholder’s exercise of the right of first refusal granted in the immediately
preceding clause and the repurchase by the Shareholder of all of the OHGI
purchased Company Shares.

 

(c)  In the event that either OHGI or the Shareholder proposes to Transfer any
or all of the Control Shares or the Additional Company Shares, respectively,
such party (the “Offering Party”) shall first offer such Company Shares to the
other party (the “Other Party”) in accordance with the following provisions:

 

(i)  Notice and Terms. The Offering Party shall deliver a written notice (an
“Offering Notice”) to the Other Party not later than sixty (60) days prior to
the proposed date of consummation of the proposed Transfer stating (A) the
Offering Party’s bona fide intention to Transfer such Company Shares, (B) the
name and address of the proposed transferee, (C) the number of Company Shares to
be transferred, and (D) the purchase price for each of the Company Shares and
terms of payment for which the Offering Party proposes to Transfer such Company
Shares. To exercise a Right of First Refusal under this Section 8.08, within
thirty (30) days after receipt of the Offering Notice, the Other Party must
deliver a written notice (the “Other Party Notice”) to the Offering Party of the
Other Party’s intent to purchase some or all of such Company Shares. The Other
Party Notice must indicate the number of Company Shares intended to be acquired.
OHGI shall have the right to purchase or obtain such Company Shares from the
Shareholder upon the terms of payment and at the price designated in the
Offering Notice; however, the Shareholder shall have the right to purchase or
obtain such Company Shares upon the terms of payment designated in the Offering
Notice, at the lower of the price designated in the Offering Notice and the
price at which such Company Shares were first acquired by OHGI from the
Shareholder. If the Offering Notice provides for the payment of noncash
consideration, the Other party at its option may pay the consideration in cash
equal to the Other party’s good faith estimate of the present fair market value
of the noncash consideration offered.

 

(ii)  If the Other Party elects not to purchase or obtain some or all of the
Company Shares designated in the Offering Notice, the Offering Party may
Transfer any Company Shares referred to in the Offering Notice and not acquired
by the Other Party to the proposed transferee.

 

 26 

 

 

(d)  Restrictions on Transfer. Neither OHGI nor the Shareholder may sell or
engage in any transaction which has resulted in or will result in a change in
the beneficial or record ownership of any of the Company Shares held by such
party, including without limitation a voluntary or involuntary sale, assignment,
transfer, pledge, hypothecation, encumbrance, disposal, loan, gift, attachment
or levy (each, a “Transfer”), except as provided in this Section 8.08, and any
such Transfer of Company Shares or attempted Transfer of Company Shares in
contravention of this Section 8.08 shall be void and ineffective for any purpose
and shall not confer on any transferee or purported transferee any rights
whatsoever. Notwithstanding the foregoing transfer restrictions, either party
may Transfer Company Shares to any Affiliates or majority owned subsidiary
provided that such party gives the other party not less than ten (10) days prior
notice of such proposed Transfer and the proposed transferee agrees to be bound
by the terms and provisions of this Section 8.08 and to become a party to this
Agreement for purposes of Section 8.08 immediately upon receipt of such Company
Shares.

 

(e)  Stock Certificate legend. Each certificate, instrument, or book entry
representing Company Shares held by OHGI and the Shareholder or issued to any
permitted transferee in connection with a Transfer permitted by Section 8.08(d)
hereof shall be notated with the following legend:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDER RIGHT OF
FIRST REFUSAL AGREEMENT BY AND AMONG ONE HORIZION GROUP, INC. (“OHGI”), WILLIAM
J. BROWNING (“BROWNING”) AND Browning Productions & Entertainment, Inc.,
PROVIDING FOR A RIGHT OF FIRST REFUSAL TO PURCHASE THE SECURITIES REPRESENTED BY
THIS CERTIFICATE. A COPY OF SUCH AGREEMENT MAY BE OBTAINED FROM OHGI OR
BROWNING.

 

8.09 NASDAQ Delisting of OHGI Common Stock. In the event that the prior to the
disposition by the Shareholder of one-half of the aggregate of the Exchange
Shares and the Additional Compensation Shares, OHGI Common Stock is delisted
from the NASDAQ and any such delisting is not cured within sixty (60) days
following the delisting, the Control Shares shall automatically revert to and
become the property of the Shareholder. In such event, (i) OHGI shall promptly
cause the Control Shares to be transferred to the Shareholder, and (ii) the
Shareholder shall have no obligations to OHGI with respect to the additional
Cash Compensation or the Additional Compensation Shares.

 

ARTICLE IX

TERMINATION

 

9.01 Termination.  This Agreement may be terminated at any time prior to the
Closing:

 

(a) by mutual written consent of OHGI and the Company;

 

(b) by OHGI or the Company if the Closing shall not have occurred on or before
July 31, 2018 (unless the failure to consummate the transactions by such date
shall be due to the action or failure to act of the party seeking to terminate
this Agreement which, in the case of the Company would include the failure of
the Shareholder);

 

 27 

 

 

(c) by OHGI if: (i) the Company or the Shareholder shall have failed to timely
comply in any material respect with any of the other covenants, conditions,
terms or agreements contained in this Agreement to be complied with or performed
by it, which breach is not cured within ten (10) days if capable of cure; or
(ii) any representations and warranties of the Company Parties or the
Shareholder contained in this Agreement shall have been materially false when
made or on and as of the Closing Date; or

 

(d) by the Company if: (i) OHGI shall have failed to timely comply in any
material respect with any of the covenants, conditions, terms or agreements
contained in this Agreement to be complied with or performed by it, which breach
is not cured within ten (10) days if capable of cure; or (ii) any
representations and warranties of OHGI contained in this Agreement shall have
been materially false when made or on and as of the Closing Date.

  

9.02 Effect of Termination.  In the event of the termination of this Agreement
pursuant to this Article IX, all further obligations of the parties under this
Agreement shall forthwith be terminated without any further liability of any
party to the other parties; provided, however, that nothing contained in this
Section 9.02 shall relieve any party from liability for any breach of this
Agreement. Upon termination of this Agreement for any reason, each of the
parties shall promptly cause to be returned to the other all documents and
information obtained in connection with this Agreement and the transactions
contemplated by this Agreement and all documents and information obtained in
connection with the investigation of the other party’s business, operations and
legal affairs, including any copies made of any such documents or information.

 

ARTICLE X

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

10.01. Survival. The representations and warranties, set forth in this
Agreement, in any Exhibit or Schedule hereto and in any certificate or
instrument delivered in connection herewith shall survive for a period of twelve
(12) months after the Closing Date (“Warranty Period”) and shall thereupon
terminate and expire and shall be of no force or effect thereafter, except that
(i) the representation and warranty of the Shareholder in Section 3.01 as to the
ownership of the Company Shares shall survive for the period equal to the
applicable statute of limitations relating to said matter; (ii) with respect to
any claim, written notice of which shall have been delivered to OHGI or the
Shareholder, as the case may be, in accordance with the indemnification
provisions of this Article X and prior to the end of the Warranty Period, such
claim shall survive the termination of such Warranty Period for as long as such
claim is unsettled, and (ii) with respect to any litigation which shall have
been commenced to resolve such claim on or prior to such date.

 

10.02. Indemnification by Shareholder. Subject to the provisions of Section
10.05 below, the Shareholder hereby covenants and agrees with OHGI that
Shareholder shall indemnify OHGI and its directors, officers, employees and
Affiliates (as that term is defined in Rule 405 of the Securities Act), and each
of their successors and assigns (individually, an “OHGI Indemnified Party”), and
hold them harmless from, against and in respect of any and all costs, losses,
claims, liabilities, fines, penalties, damages and expenses (including interest,
if any, imposed in connection therewith, court costs and reasonable fees and
disbursements of counsel) (collectively, “Damages”) incurred by any of them
resulting from any misrepresentation, breach of any representation or warranty
in this Agreement, or the non-fulfillment in any material respect of any
agreement, covenant or obligation by the Shareholder made in this Agreement
(including without limitation any Exhibit or Schedule hereto and any certificate
or instrument delivered in connection herewith).

 

 28 

 

 

10.03. Indemnification by OHGI. Subject to the provisions of Section 10.05
below, OHGI hereby covenants and agrees with the Shareholder that OHGI shall
indemnify the Shareholder (the “Shareholder Indemnified Party)” and hold him
harmless from, against and in respect of any and all Damages incurred by the
Shareholder Indemnified Party resulting from any misrepresentation, breach of
any representation or warranty in this Agreement or the non-fulfillment in any
material respect of any agreement, covenant or obligation by OHGI made in this
Agreement (including without limitation any Exhibit or Schedule hereto and any
certificate or instrument delivered in connection herewith).

 

10.04. Right to Defend. If the facts giving rise to any such indemnification
shall involve any actual claim or demand by any third party against an OHGI
Indemnified Party or Shareholder Indemnified Party (referred to herein as an
“Indemnified Party”), then the Indemnified Party will give prompt written notice
of any such claim to the indemnifying party, which notice shall set forth in
reasonable detail the nature, basis and amount of such claim (the “Notice of
Third Party Claim”). It is a condition precedent to the applicable indemnifying
party’s obligation to indemnify the applicable Indemnified Party for such claim
that such Indemnified Party timely provide to such indemnifying party the
applicable Notice of Third Party Claim, provided that the failure to provide
such Notice of Third Party Claim shall only relieve such indemnifying party of
its or his obligation to indemnify for such claim only to the extent that such
indemnifying party has been prejudiced by such Indemnified Party’s failure to
give the Notice of Third Party Claim as required. The indemnifying party
receiving such Notice of Third Party Claim may (without prejudice to the right
of any Indemnified Party to participate at its own expense through counsel of
its own choosing) undertake the defense of such claims or actions at its expense
with counsel chosen and paid by its giving written notice (the “Election to
Defend”) to the Indemnified Party within thirty (30) days after the date the
Notice of Third Party Claim is deemed received; provided, however, that the
indemnifying party receiving the Notice of Third Party Claim may not settle such
claims or actions without the consent of the Indemnified Party, which consent
will not be unreasonably withheld or delayed, except if the sole relief provided
is monetary damages to be borne solely by the indemnifying party; and, provided
further, if the defendants in any action include both the indemnifying party and
the Indemnified Party, and the Indemnified Party shall have reasonably concluded
that counsel selected by the indemnifying party has a conflict of interest
because of the availability of different or additional defenses to the parties,
the Indemnified Party shall cooperate in the defense of such claim and shall
make available to the indemnifying party pertinent information under its control
relating thereto, but the Indemnified Party shall have the right to retain its
own counsel and to control its defense and shall be entitled to be reimbursed
for all reasonable costs and expenses incurred in such separate defense. In no
event will the provisions of this Article reduce or lessen the obligations of
the parties under this Article, if prior to the expiration of the foregoing
thirty (30) day notice period, the Indemnified Party furnishing the Notice of
Third Party Claim responds to a third-party claim if such action is reasonably
required to minimize damages or avoid a forfeiture or penalty or because of any
requirements imposed by law. If the indemnifying party receiving the Notice of
Third Party Claim does not duly give the Election to Defend as provided above,
then it will be deemed to have irrevocably waived its right to defend or settle
such claims, but it will have the right, at its expense, to attend, but not
otherwise to participate in, proceedings with such third parties; and if the
indemnifying party does duly give the Election to Defend, then the Indemnified
Party giving the Notice of Third Party Claim will have the right at its expense,
to attend, but not otherwise to participate in, such proceedings. The parties to
this Agreement will not be entitled to dispute the amount of any Damages
(including reasonable attorney’s fees and expenses) related to such third-party
claim resolved as provided above.

 

 29 

 

 

10.05 Limitation on Rights of Indemnification.

 

(a) No OHGI Indemnified Party shall have the right to indemnification under this
Agreement unless and until the aggregate amount of any and all such
indemnification claims made by an OHGI Indemnified Party under this Agreement
exceeds $50,000 (the “Basket”). If claims asserted by the OHGI Indemnified
Parties exceed the Basket, OHGI Indemnified Parties shall be entitled to receive
the amount of Damages in excess of the Basket. If OHGI Indemnified Parties are
entitled to any further payments in respect of indemnifications claims, they
shall be made on a dollar-for-dollar basis subject to any limitations contained
herein. The Basket shall not apply to claims relating to the representation and
warranty of the Shareholder in Section 2.01 as to the ownership of the Company
Shares.

 

The Shareholder may satisfy any indemnification claims hereunder by delivery of
shares of OHGI Common Stock. Such shares shall be valued at the greater of (i)
$1.00 US Dollar per share and (ii) the value used to determine the number of
shares issued in respect of the Exchange Shares.

 

(b) The liability of the Shareholder pursuant to this Article X shall not exceed
the value of the Exchange Shares received by him as of the date of the delivery
of such Exchange Shares to the Shareholder; provided, however, that the
provisions of this Section 10.05(b) shall not apply to: (i) breaches of
Shareholder’s representations and warranties relating to ownership of Company
Shares, and (ii) claims arising out of fraud.

 

(c) Except in the event of fraud, the remedies provided in Sections 10.02 and
10.03 hereof shall be the sole and exclusive remedies of OHGI Indemnified
Parties and Shareholder Indemnified Party from and after the Closing in
connection with any breach of representation or warranty or non-performance,
partial or total, of any covenant or agreement contained in this Agreement;
provided, that, nothing contained herein shall prevent any party from seeking
equitable remedies (including specific performance or injunctive relief) in
connection therewith.

 

(d)  Damages payable by Shareholder under this Article X shall not include
punitive damages, damages related to mental or emotional distress, lost profits,
exemplary damages, consequential damages or damages calculated as a multiple of
earnings.

 

 30 

 

 

(e)  Damages otherwise subject to indemnity hereunder will be calculated after
application of any received insurance proceeds actually received by OHGI or the
Company (net of costs of recovery and the value of any associated increase in
premiums).

 

(f)  In calculating any Damages, there shall be deducted any indemnification,
contribution or other similar payment actually recovered by any Buyer
Indemnified Party from any third-party directly in connection with such claim,
less any costs of receiving such recovery.

 

ARTICLE XI

MISCELLANEOUS

 

11.01 Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of New York, without giving
effect to principles of conflicts of law thereunder. Venue for all matters shall
be in New York, New York. Each of the parties (a) irrevocably consents and
agrees that any legal or equitable action or proceedings arising under or in
connection with this Agreement shall be brought exclusively in the Southern
District Court of the United States located in New York County. By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.

 

11.02 Notices.  Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by overnight courier or registered mail or certified
mail, postage prepaid, or electronic mail with a follow up copy by overnight
courier, addressed as follows:

  

If to the Company or the Shareholder:

 

Browning Productions & Entertainment, Inc.

2821 SW 23rd Terrace, Unit 8

Ft. Lauderdale, Florida 33312

Attn: William J. Browning, Chief Executive Officer

E-mail: wbrowning@browningproductions.com

 

with a copy (which shall not constitute notice) by electronic mail to:

 

BEVILACQUA PLLC

1050 Connecticut Avenue, NW, Suite 500

Washington, D.C. 20036

Attn: Louis A. Bevilacqua, Esq.

Facsimile: 202-869-0889

Email: lou@bevilacquapllc.com

 

 31 

 

 

If to OHGI:

 

One Horizon Group, Inc.

Attn: Mark B. White, Chief Executive Officer

E-mail: mark@onehorizoninc.com

 

with a copy (which shall not constitute notice) by electronic mail to:

 

One Horizon Group, Inc.

34 South Molton Street

London W1K 5RG, United Kingdom

Attn: Martin Ward, Chief Financial Officer

E-mail: martin.ward@onehorizoninc.com

 

Mandelbaum Salsburg P.C.

1270 Avenue of the Americas, Suite 1808

New York, NY 10020

Attention: Vincent J. McGill, Esq.

E-mail: vmcgill@lawfirm.ms

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered or sent
by electronic mail, (ii) on the day after dispatch, if sent by overnight
courier, and (iii) three (3) days after mailing, if sent by registered or
certified mail.

 

11.03 Attorney’s Fees.  In the event that either party institutes any action or
suit to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the prevailing party shall be reimbursed by the losing party for
all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

11.04 Confidentiality. OHGI, on the one hand, the Company and the Shareholder,
on the other hand, each agree with the other that the documentation and other
information disclosed to them by the other party hereunder to evaluate various
the business and affairs of the Company or OHGI, as the case may be, and various
aspects of the Exchange and the other transactions contemplated hereby may
contain proprietary confidential information and trade secrets, and that the
disclosure and unauthorized use of such information could cause irreparable
injury. The parties agree that all such information and materials shall be used
and disclosed only to the limited extent necessary for the parties hereto (and
their professional advisors) to evaluate the Exchange and the other transactions
contemplated hereby. All extracts, digests and copies of such documentation and
information shall be maintained under strict control by the recipients. Upon
termination of the negotiations by the parties, no party (or advisor to such
party) shall make any further use of such documentation and information, and all
documentation previously obtained (together with all copies, abstracts, digests
and analyses thereof) shall be returned to the party providing such information.
The Company and the Shareholder recognize that OHGI is a publicly traded company
in the United States and agree not to buy OHGI Common Stock or recommend to any
other party that it or he or she do so, from the Closing Date until such
information has been disclosed to the public.

 

 32 

 

 

11.05 Public Announcements and Filings.  Unless required by applicable law or
regulatory authority, none of the parties will issue any report, statement or
press release to the general public, trade or trade press, or to any third party
(other than its advisors and representatives in connection with the transactions
contemplated hereby) or file any document, relating to this Agreement and the
transactions contemplated hereby, except as may be mutually agreed by the
parties. Copies of any such filings, public announcements or disclosures,
including any announcements or disclosures mandated by law or regulatory
authorities, shall be delivered to each party prior to the release thereof. 

 

11.06 Schedules; Knowledge.  Each party is presumed to have full knowledge of
all information set forth in the other party’s schedules delivered pursuant to
this Agreement.

 

11.07 Third Party Beneficiaries.  This contract is strictly between OHGI, the
Company and the Shareholder, and, except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor or any other
person or entity shall be deemed to be a third-party beneficiary of this
Agreement.

 

11.08 Expenses.  Whether or not the Exchange is consummated, each of OHGI, on
the one hand, and the Company, on the other hand, will bear their own respective
expenses, including without limitation the fees and expenses of its legal,
accounting and financial advisors, incurred in connection with the Exchange or
any of the other transactions contemplated hereby.

 

11.09 Entire Agreement.  This Agreement represents the entire agreement between
the parties relating to the subject matter thereof and supersedes all prior
agreements, understandings and negotiations, written or oral, with respect to
such subject matter.

 

11.10 Amendment or Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. This Agreement may by amended only by a writing signed by
all parties hereto.

 

11.11. Best Efforts.  Subject to the terms and conditions herein provided, each
party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

 

 33 

 

 

11.12 Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.

 

[Signature Page Follow]

 

 34 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first-above written.

 

One Horizon Group, Inc    Browning Productions & Entertainment, Inc.          
By: /s/ Mark White   By: /s/ William J. Browning   Mark White, CEO     William
J. Browning, CEO

 

Shareholder:

 

/s/ William J. Browning   William J. Browning  

 

 35 

 

 

Company Disclosure Schedules

 

Schedule 1.09. Loans made by the Shareholder to the Company and to be repaid by
the Company

 

This amount, which shall be detailed in a revised schedule to be provided prior
to Closing, shall not exceed $225,000.

 

(Remainder of Scheduled information to be provided prior to Closing, as
applicable.)

 

 36 

 

 

Shareholder’s Disclosure Schedules

 

(To be provided prior to Closing, as applicable.)

 

 37 

 